Case: 15-51026      Document: 00514140371         Page: 1    Date Filed: 09/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 15-51026                                 FILED
                                  Summary Calendar                       September 1, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CAESAR HUMBERTO SALINAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:08-CR-4-7


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Caesar Humberto Salinas, federal prisoner # 53195-079, pleaded guilty
to conspiracy to commit money laundering in violation of 18 U.S.C. § 1956(h).
He appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion in
which he argued that he was eligible for a sentence reduction based on
Amendment 782 to the Drug Quantity Table.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51026    Document: 00514140371     Page: 2   Date Filed: 09/01/2017


                                 No. 15-51026

      Salinas was sentenced under U.S.S.G. § 2S1.1(a), which provides that
the appropriate base offense level is derived from the base offense for the
underlying offense. Because Salinas was held responsible for 25 kilograms of
cocaine, his base offense level was 34 under U.S.S.G. § 2D1.1(c). The district
court denied the § 3582 motion, determining that it did not have authority to
reduce Salinas’s motion because it was based on § 2S1.1 and not the Drug
Quantity Table.
      When considering whether to reduce a sentence pursuant to § 3582(c)(2)
motion, the district court must first determine whether a reduction is
consistent with U.S.S.G. § 1B1.10 by determining the defendant’s eligibility for
a reduction and the extent of the authorized reduction. Dillon v. United States,
560 U.S. 817, 826-27 (2010). If the defendant is eligible for a reduction, a
district court then considers the applicable 18 U.S.C. § 3553(a) factors to
determine whether that reduction is warranted, either in whole or in part,
under the particular circumstances of the case. Dillon, 560 U.S. at 827. We
review de novo whether a district court has authority to reduce a sentence
under step one. United States v. Jones, 596 F.3d 273, 276 (5th Cir. 2010).
      Salinas was sentenced under § 2S1.1 of the Guidelines, but the
sentencing range was determined by the Drug Quantity Table. Thus, “the
guidelines range applicable to” Salinas was “subsequently lowered as a result
of an amendment to the Guidelines Manual.” See § 1B1.10(a)(1). Had Salinas
been sentenced under the Guidelines as amended, the recommended range of
his punishment would have been 121 to 151 months of imprisonment instead
of 151 to 188 months. The district court’s conclusion that it lacked authority
to reduce Salinas’s sentence was error. See United States v. Torres, 856 F.3d
1095, 1099 (5th Cir. 2017).




                                       2
    Case: 15-51026   Document: 00514140371     Page: 3   Date Filed: 09/01/2017


                                No. 15-51026

      We VACATE the district court’s denial of Salinas’s motion to reduce his
sentence under § 3582(c)(2) and REMAND this case to the district court for
consideration of whether a reduction is warranted under the § 3553(a) factors.
We DENY his motion for the appointment of counsel.




                                      3